Title: Advice of Council respecting Consolidation of the State Regiments, 6 February 1781
From: Virginia Executive Council
To: 



In Council February 6th 1781.

The board proceeded to take into consideration the resolution of General Assembly of the 1st. of January 1781. which is in these words to wit “Whereas the regiments on State establishment are greatly reduced in their numbers of men insomuch that most of the Officers belonging to them are without employment: the General Assembly taking the same into their consideration and sensible of the merit of the said Officers of whose Services they cannot now be availed for want of men induced by the exigencies of the State have resolved that the Governor with advice of Council be desired to discontinue for the present from actual service such of the said Officers who are supernumerary to the men composing at present the several Regiments or [Corps] on State establishment” and the returns of [the 1st. and 2d.] State regiments and State garrison regiment wher[eby] it appears that there are of the 1st. State regiment 192 non commissioned. Officers and privates, of the 2d. State regiment 30 and of the State Garrison regiment 176. Whereupon they advise the Governor that the whole non commissioned Officers  and privates of the said regiments be consolidated into one, to be divided into seven Companies and commanded by the oldest Lieutenant Colonel and Major and the seven eldest Captains, Lieutenants and ensigns of the said three regiments, and that all other the Officers of the said regiments be discontinued for the present from actual service as supernumeraries. And having no return of the regiment of Artillery but receiving information that there are not more men remaining thereof than will form a Company the greater part of which if not the whole are at present in actual service to the Southward under Captain Roane, they advise that the same be continued in service under his command as a Company until the expiration of their enlistments and that all others the Officers of the said Regiment be discontinued for the present from actual service as supernumeraries.

Archd: Blair C.C.

